Title: To George Washington from Meriwether Smith, 20 July 1789
From: Smith, Meriwether
To: Washington, George



Sir,
Virginia, Bathurst 20th July 1789.

I rejoice with others for your recovery from your late Illness, & hope you will live to establish a System of Government, which may secure the Liberty & Happiness of America, and which perhaps, depends greatly upon your Life: But whilst your Employments

embrace the whole Continent of America, permit me to interrupt you for a Moment in solliciting a Favour for myself, which I would grant to you, were I in your Situation and you desired it. To you alone I communicate my desire; I will never trouble you by the Importunities of others on my Account: ’Tis even with Reluctance that I make Application to you, for some honourable & lucrative Employment under the Government, suitable to my declining Years, which, by the Casualties to which my fortune & family have been exposed under the Revolution, would be highly acceptable and convenient to me.
Unaccustomed to sollicit Appointments of any kind, I do it with a very ill Grace, because my feelings are much wounded; and altho’ I claim no extraordinary Merit from the time & Services I have devoted to my Country, which circumstances hath contributed greatly to reduce me & my family to an uneasy Situation; I hope it may be considered as a foundation & Apology for my request.
Were it necessary for me now to say in what Line my Talents would lead me to be most useful to my Country with greatest Ease to myself, I should sollicit an Appointment in the Judiciary or in the Customs within this State; but if there be any other in which you think I can be more serviceable to my Country, with equal advantage to my Family, I shall chearfully submit to your Judgment, and endeavour to discharge the duties required of me. I have the Honor to be with the highest respect, Your most obedt & most hble Servt

M. Smith

